Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/14/2022 has been entered.
Status of claims
Claim 4 has been cancelled; claims 1 and 26-28 have been amended; Claims 1-3 and 5-29 remain for examination, wherein claims 1 and 27 are independent claims

Previous Rejections/Objections
Previous rejection of claims 1-3, 6, 11-12, 15, 18-25, 27, and 29 under 35 U.S.C. 102(a)(2) as being anticipated by Obata et al (US-PG-pub 2018/0057916 A1, listed in IDS filed on 9/24/2021, thereafter PG’916) has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/14/2022.
Previous rejection of Claims 13-14, 16-17, 26, and 28 under 35 U.S.C. 103(a) as being unpatentable over PG’916 has been withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/14/2022.

In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6 and 11-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472) in view of Ikeda et al (US 2010/0132848 A1, listed in IDS filed on 10/30/2019, thereafter PG’848).
Regarding claims 1, 12-14, 27, and 29, PG’472 teaches a manufacturing process for cold rolling steel sheet (Abstract and Par.[0094] of PG’472), which reads on the claimed steel sheet as recited ion the instant claim 29. The alloy composition comparison between instant claims and the alloy composition disclosed by the steel ID #C in table 1 of PG’472 is listed in 

Element
From instant Claims 1, 27 (in mass%)
PG’472 Alloy #C in table 1 (in mass%), 
within range
(in mass%)
C
0.12-0.5
0.212
0.212
Mn
1-3
2.32
2.32
Si and Al
0.8-3
Si: 1.44
Al: trace amount
1.44
Fe
Balance
Balance
Balance
First anneal
having
880oC cooling to 220oC
880oC cooling to 220oC
Second anneal
720-850oC
780oC
780oC
Holding temperature
370-430oC
410oC
410oC
UTSxTE (MPa%)
27,000 (cl.1)
30,085
30,085
EL (%)
27 or more (cl.27)
28.9
28.9

From instant claims 12-14


Si
Up to 2 (cl.12)
0.2-1.8 (cl.13)
0.4-1.5 (cl.14)
1.44
1.44
Al
Up to 2 (cl.12)
Up to 1.5 (cl.13)
Up to 1 (cl.14)
Trace amount
Trace amount
Ti
Up to 0.05 (cl.12)
Up to 0.03 (cl.13)
Up to 0.02 (cl.14)
Trace amount
Trace amount
Nb
Up to 0.05(cl.12)
Up to 0.03 (cl.13)
Up to 0.02 (cl.14)
Impurity level
Impurity level
C
0.15-0.4 (cl.13)
0.17-0.35 (cl.14)
0.212
0.212
Mn
1.3-2.5 (cl.13)
1.5-2.3 (cl.14)
2.32
2.32 (cl.13)
Close to 2.3 (cl.14)


oC and cooling to 220oC for steel alloy #C (example #18 in table 2 of PG’472), which is within the claimed temperature ranges.
Regarding claim 4, PG’472 provides example to perform heating at 410oC for steel alloy #C (example #18 in table 2 of PG’472), which reads on the claimed limitation.
Regarding claim 6, PG’472 specify during second annealing process, the cooling the steel sheet to a cooling stop temperature of 150oC or higher and 350oC or lower (cl.3 of PG’472), which overlaps the claimed temperature range as recited in the instant claim. Overlapping in temperature range creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the temperature from the disclosure of PG’472 since PG’472 teaches the same utility throughout whole disclosing range.
Regarding claims 11 and 20, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’427), which reads on the claimed limitation in the instant claims. 
Regarding claims 15-16 and 21-22, PG’472 provides steel #18 in table 3 having 11.2 vol% retained austenite with mean grain size 1.1m, which reads on the amount of retained austenite in m is very close to the claimed grain size of claim 16. PG’472 specify controlling mean grain size of 2 m or less (abstract and par.[0073]-[0074] of PG’472). Close and overlapping in grain size create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the retained austenite grain size from the disclosure of PG’472 since PG’472 teaches the same utility throughout whole disclosing range.
Regarding claim 17, PG’472 provides steel #18 in table 3 having 8.2 vol% fresh martensite, which reads on the claimed limitation in the instant claim.
Regarding claims 18 and 23-25, PG’472 provides TS and El for steel #18 in table 3 with TS 1041 MPa and El 28.9%, which reads on the claimed properties in the instant claims.
Regarding claim 19, PG’472 provides Hole expansion measurement for steel #18 in table 3 with 33%, which is within the claimed range of the hole expansion ratio as recited in the instant claim.
Regarding claims 26 and 28, PG’848 specify the average grain aspect ratio is 2.0 or lower (Par.[0016]-[0019] of PG’848), which overlaps the claimed grain aspect ratio of less than 1.9:1 in the instant claim. MPEP 2144 05 I. Therefore, it .

Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’472 in view of PG’848, and further in view of Kwak et al (US-PG-pub 2016/0355903 A1, listed in IDS filed on 7/2/2019, thereafter PG’903).
Regarding claims 7-10, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’427), which reads on the Continuous Galvanizing Line as recited in the instant claim 10, but PG’472 in view of PG’848 does not specify continuous annealing line as recited in the instant claims. PG’903 teaches a manufacturing process for cold rolling steel sheet (Abstract and Par.[0001] of PG’903). All of the alloy composition ranges disclosed by PG’903 (table 1 of PG’903) are within the claimed alloy composition ranges. PG’903 teaches the same steel alloy as claimed in the instant claims. PG’903 teaches a continuation annealing line (abstract, Fig.1-2 and claims of PG’903). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply continuous annealing line including first and second annealing .

Claims 1-3 and 5-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawasaki et al (US-PG-pub 2017/0218472 A1, listed in IDS filed on 7/2/2019, thereafter PG’472) in view of Kawasaki et al (WO2016067625 A1, corresponding to US-PG-pub 2017/0314091 A1, thereafter PG’091).
PG’472 is applied to the instant claims 1-3 and 5-29 for the same reason as stated in the rejection above. PG’472 does not specify the austenite grains having an average aspect ratio of less than 2.0:1 as recited in the instant claims 1 and 27. PG’091 teaches a high strength rolled steel sheet (Title, abstract, and claims of PG’091) with all disclosed alloy composition ranges (par.[0043]-[0078), examples and claims of PG’091) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’091 provides examples with TSxTE over 25,000 MPa% (table 4 of PG’091). PG’091 specify including the retained austenite each have a mean grain aspect ratio of 2.0 or less (Abstract, claims, examples, and par.[0024] of PG’091), which is overlaps the claimed aspect ratio as claimed in the instant claims. Therefore, it would have been obvious to one of ordinary  proper aspect ratio leads to improvement of the steel’s ductility (par.[0166] of PG’091). 
Regarding claims 26 and 28, the retained austenite each have a mean grain aspect ratio of 2.0 or less (Abstract, claims, examples, and par.[0024] of PG’091), which overlaps the claimed grain aspect ratio of less than 1.9:1 in the instant claims. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain aspect ratio as claimed from the disclosure of PG’091 in the process of PG’472 since both of PG’472 and PG’091 teach the same high strength rolled steel sheet throughout whole disclosing range and PG’091 specify proper aspect ratio leads to improvement of the steel’s ductility (par.[0166] of PG’091).
Regarding the instant claims 7-10, PG’472 teaches applying CGL (Continuous Galvanizing Line) as the hot-dip galvanizing line with zinc hot-dip bath (Par.[0127]-[0128] of PG’472), which reads on the Continuous Galvanizing Line as recited in the instant claim 10, but PG’472 does not specify continuous 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-20 have been considered but they are not persuasive and they are also moot on the newly added ground rejection as shown above. Regarding the argument related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
Kawasaki et al (PG’472) does not specify the retained austenite grains having an average aspect ratio of less than 2.0:1. Ikeda et al (PG’848) discloses a dual-phase steel comprising ferrite and martensite. Although Ikeda et al (PG’848) teaches 
In response:
Regarding the argument, Firstly, it is noted that there is no any limitation for the amount of retained austenite in the instant claims 1 and 27; Secondly, Ikeda et al (PG’848) teaches that “retained austenite can improve hydrogen embrittlement resistance, therefore it would be preferable to contain by approximately 1-5 area %, Structures other than ferrite and martensite are preferably made 15 area % or below in total”. (par.[0021] of PG’848); Thirdly, Ikeda et al (PG’848) not only teaches the grain aspect ratio controlling to improve the hydrogen embrittlement resistance and bending workability and PG’848 specify the average grain aspect ratio is 2.0 or lower (Par.[0016]-[0019] of PG’848), but also teaches that the grain of ferrite phase inhibited from the re-crystallization of austenite phase (par.[0058] of PG’848). Since the aspect ratio of an inhibited ferrite phase has less than 2.0 (par.[0019] of PG’848), the re-crystallized austenite phase inherently has similar aspect ratio. Finally, Since Ikeda et al (PG’848) specify to improve the hydrogen embrittlement resistance and bending workability by controlling the grain feature (Par.[0016]-[0019] of PG’848), which provides good motivation to combine Ikeda et al (PG’848) with Kawasaki et al (PG’472).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734